       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 1 of 23




                                   CURRICULUM VITAE
                                   Frederick G. Kushner, M.D.
                        F.A.C.P., F.A.C.C., F.S.C.A.I., C.B.N.C., F.A.H.A.
                         https://www.doximity.com/pub/frederick-kushner-md
    https://www.linkedin.com/public-profile/settings?trk=d_flagship3_profile_self_view_public_profile

Office Address                                      Heart Clinic of Louisiana, APMC
                                                    1111 Medical Center Boulevard
                                                    Suite N613
                                                    Marrero, LA 70072


Telephone No.                                       504-349-6800


Citizenship                                         United States of America


Date of Birth                                       May 20, 1948


Place of Birth                                      New York, New York


Marital Status                                      Married; two children

Certification                                       Diplomat in Interventional Cardiology
                                                    Certification Board, Nuclear Cardiology
                                                    Certificate/Licensure for Medical Radioisotopes Used
                                                     from the New England Roentgen Ray Society and
                                                     the Massachusetts General Hospital
                                                    Diplomate, Cardiovascular Diseases
                                                    Diplomate, American Board of Internal Medicine
                                                    National Board of Medical Examiners

Licensure                                           Louisiana
                                                    California
                                                    New York
                                                    Colorado

Education                            1978-1979      Harvard University, School of Medicine
                                                    Massachusetts General Hospital
                                                    Boston, MA
                                                    Fellow, Cardiac Catheterization/Nuclear Cardiology




Revised 01/17/2019                                                                                       1
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 2 of 23




Education (continued)
                                1978          Hospital of University of Pennsylvania
                                              Philadelphia, PA
                                              Fellow, Cardiology

                                1976          Harvard University School of Medicine
                                              Beth Israel Hospital
                                              Boston, MA
                                              Resident, Internal Medicine

                                1975          Harvard University, School of Medicine
                                              Beth Israel Hospital
                                              Boston, MA
                                              Intern, Internal Medicine

                                1974          Columbia University College of Physicians &
                                              Surgeons
                                              New York, NY
                                              Doctor of Medicine

                                1966-1970     Columbia University, Columbia College
                                              New York, NY
                                              Bachelor of Arts

Recent Certification            2014          University of Michigan: Certificate with Distinction:
                                              Instructional Methods in Health Professions
                                              Education

Private Cardiology Practice
                                1994-Present Heart Clinic of Louisiana, APMC, Medical Director
                                             Heart Clinic of Louisiana Diagnostic Services
                                             Marrero, LA

                                1994          Kushner Heart Clinic/Kushner Diagnostic Clinic
                                              Marrero, LA

                                1985          Cardiology Center
                                              Marrero, LA

Staff Appointments                            West Jefferson Medical Center, Marrero, LA
                                              Ochsner Medical Center, West Bank, Gretna, LA

Academic Appointments
                                2016-Present Adjunct Professor of Medicine,
                                             New York University School of Medicine,



Revised 01/17/2019                                                                                    2
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 3 of 23




Academic Appointments (continued)
                                2012-Present Clinical Professor of Medicine,
                                             LSU Health Science Center

                                2006-Present Clinical Professor of Medicine,
                                             Tulane University

                                1993-2006     Associate Clinical Professor of Medicine,
                                              Tulane University

                                1993-Present Associate Clinical Professor of Community Medicine,
                                             Tulane University

                                1987          Clinical Assistant Professor of Medicine,
                                              Louisiana State University School of Medicine

                                1978 -1979    Research and Clinical Fellow in Medicine,
                                              Harvard University, School of Medicine
                                              Cambridge, MA

                                1976          Assistant Instructor of Medicine,
                                              Harvard Medical School
                                              Cambridge, MA
Professional Appointments
                                2019          FDA Advisory Committee, Cardiology Expertise
                                              For Bone, Reproductive and Urologic Drugs
                                              (BRUDAC)

                                2018          ESF College of Expert Reviewers

                                2018          EMDAC Special Committee to FDA

                                2018          Co-Chairman Faculty CCU Session at ACC19

                                2017          Abstract grader for ACC’18, 2018

                                2017-Present Reviewer for JAMA Cardiology

                                2017-Present Reviewer for the “2017 AHA/ACC Clinical
                                             Performance and Quality Measures for
                                             Adults with ST-Elevation and Non-T-Elevation
                                             Myocardial Infarction”




Revised 01/17/2019                                                                             3
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 4 of 23




Professional Appointments (continued)
                                2017-Present Reviewer for the “ACC/AATS/AHA/ASE/
                                             ASNC/SCAI/SCCT/STS 2017 Appropriate
                                             Use Criteria for Coronary Revascularization in
                                             Patients with Stable Ischemic Heart Disease”

                                2017          Faculty panelist for American College of Cardiology
                                              National Meeting 2017

                                2016          Abstract grader for ACC’17, 2017

                                2015          Editorial Board of European Heart Journal:
                                              Acute Cardiovascular Care

                                2015-Present Journal of the American College of Cardiology,
                                             Editorial Board Reviewer

                                2009-2014     Science Board to the Food and Drug Administration;
                                              “Science Looking Forward Subcommittee of the
                                              Board to the Food and Drug Administration” 2014

                                2014          Faculty for the 26th Annual Scientific Symposium of
                                              Transcatheter Cardiovascular Therapuetics, TCT 14

                                2014-2015     Vice Chair of 2014 Focused Update for the
                                              ACCF/AHA Guideline for the Management
                                              Of ST-Segment Myocardial Infarction

                                2013          Journal of Cardiac Failure, Editorial Review Board

                                2013          Faculty for the 25th Annual Scientific Symposium of
                                              Transcatheter Cardiovascular Therapeutics, TCT 13

                                2013          Faculty for the American College of Cardiology
                                              62nd Annual Scientific Session and TCT @ACCi2

                                2012          Faculty for the 24th Annual Scientific Symposium
                                              of Transcatheter Cardiovascular Therapeutic,
                                              TCT 2012

                                2011          Chairman of Working Group 1 for the Methodology
                                              Summit for the ACCF/AHA Task Force for
                                              Practice Guidelines, December 2011

                                2011          Writing Committee Member for the AHA Scientific
                                              Statement in Development: Evolution of Critical Care
                                              Cardiology and the Emerging Need for New Staffing
                                              and Training Models; in development 2012.

Revised 01/17/2019                                                                                  4
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 5 of 23




Professional Appointments (continued)
                                2010          American Heart Journal, Editorial Reviewer

                                2009-2014     Science Board to the Food and Drug
                                              Administration

                                2010-2013     Member of ACC/AHA Task Force on Practice
                                              Guidelines

                                2011-Present Vice-Chairman of the ACCF/AHA Guidelines for
                                             the Management of ST-Elevation Myocardial
                                             Infarction

                                2010          Columbia Presbyterian Health Sciences Advisory
                                              Council

                                2009          Appropriateness Criteria for Cardiac
                                              Radionuclide Imaging, Technical Panel
                                              Member

                                2009          Co-Chairman, ACCF/AHA Focused Update
                                              of the ACCF/AHA 2004 Guidelines for The
                                              Management of Patients with ST-Elevation
                                              Myocardial Infarction.

                                2009          ACCF/AHA Guideline for Assessment of
                                              Cardiovascular Risks in Asymptomatic Adults,
                                              Writing Committee and Lead Reviewer for the
                                              Task Force for Practice Guidelines.

                                2008          ACC/AHA Task Force on Performance Measures

                                2007          Guideline Process Improvement Workgroup Report
                                              Panel member

                                2007-Present Program director for Cardiovascular Services
                                             Ochsner Medical Center, West Bank
                                             Gretna, LA

                                2009          Member of American College of
                                              Cardiology/American Heart Association
                                              Task Force on Practice Guideline

                                2005          ACC/Institute of HealthCare Improvement (IHI)
                                              AMI Expert Roster for acute MI




Revised 01/17/2019                                                                             5
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 6 of 23




Professional Appointments (continued)
                                2005       Editorial Consultant
                                           American Heart Journal


                                2004       Member of the Membership & Communications
                                           Committee of the Council on Clinical Cardiology
                                           American Heart Association

                                2004       ACCF/AHA Guidelines Writing Committee for the
                                           Management of Patients with ST Elevation and
                                           Myocardial Infarction

                                2003       American Board of Internal Medicine Practice
                                           Improvement Module Development Committee for
                                           Acute Myocardial Infarction

                                2002       Executive Committee
                                           American Heart Association
                                           Council on Clinical Cardiology

                                2001       Chairman, Credentials Committee
                                           American Heart Association
                                           Council on Clinical Cardiology

                                2000       Editorial Consultant
                                           American Heart Journal

                                1999       Vice-President American Society of
                                           Nuclear Cardiology Southeast Region

                                1998       Accreditation Council for Graduate Medical
                                           Education Residency Review Committee

                                1997       Credentials Committee
                                           American Heart Association
                                           Council on Clinical Cardiology

                                1994       Editorial Consultant
                                           Journal of Cardiovascular Catheterization and
                                           Diagnosis

                                1994       Director of Special Care Committee
                                           West Jefferson Medical Center
                                           Marrero, LA



Revised 01/17/2019                                                                           6
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 7 of 23




Professional Appointments (continued)
                                1994-2013    President/Medical Director
                                             Heart Clinic of Louisiana/APMC
                                             Heart Clinic of Louisiana Diagnostic Services
                                             Marrero, Louisiana

                                1994         Management Committee
                                             Westbank IPA

                                1994         Executive Committee
                                             American Heart Association
                                             Council on Clinical Cardiology

                                1993         American College of Cardiology, Council of
                                             Governors, Louisiana

                                1993         Government Relations Committee
                                             American College of Cardiology
                                             Louisiana Chapter

                                1993         Executive Committee
                                             American Heart Association
                                             Council Clinical Cardiology

                                1993-Present Board of Directors
                                             Columbia College Alumni Association

                                1993-Present Board of Directors
                                             P&S Alumni Association
                                             Regional Committee

                                1992         Director of the Coronary Care Unit
                                             West Jefferson Medical Center
                                             Marrero, LA

                                1991         Director of Cardiac Catheterization Laboratory
                                             West Jefferson Medical Center
                                             Marrero, LA

                                1991         Medical Director, Cardiac Intensive Care Unit
                                             West Jefferson Medical Center
                                             Marrero, LA

                                1991         Vice-President
                                             American Heart Association
                                             Jefferson Parish Chapter


Revised 01/17/2019                                                                            7
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 8 of 23




Professional Appointments (continued)
                                1990          Board Member, American Heart
                                              Association Louisiana Affiliate

                                1990          Representative, Mississippi & Louisiana
                                              American Heart Association
                                              Clinical Council on Cardiology

                                1990          Vice-President
                                              American Heart Association
                                              Louisiana Chapter

                                1990          Vice-President
                                              American Heart Association
                                              Jefferson Parish Chapter

                                1985          Director of Cardiology
                                              JoEllen Smith Medical Center
                                              New Orleans, LA

Honors/Awards                   Highly Cited Researchers for 2018, Clarivate Analytics
                                Who’s Who of the South & Southwest, 2013
                                Marquis Who’s Who in Science and Engineering, 2011-2012
                                Marquis Who’s Who in The World, 2005-Present
                                Marquis Who’s Who in America, 2004 – Present
                                Tulane AOA Volunteer Clinical Faculty Teaching Award,1999
                                Tulane Volunteer, 1999
                                Who’s Who in the South and Southwest, Biography, 1980
                                Associate Alumnus, Harvard University Medical Alumni
                                Association, 1976
                                Alpha Omega Alpha, 1974
                                National Merit Scholarship Finalist

Professional Memberships        Society of Cardiovascular Magnetic Resonance, 2000-2001
                                American Heart Association, Council on Clinical
                                Cardiology, Fellow, 2000 - Present
                                American Society of Nuclear Cardiology, 1995 - Present
                                Society for Cardiac Angiography and Intervention, Fellow,
                                        1990 - Present
                                American College of Cardiology, Fellow, 1979 - Present
                                New Orleans Academy of Internal Medicine, 1979 - Present
                                Paul Dudley White Society, 1979 - Present
                                Louisiana State Medical Society, 1979 - Present
                                American Heart Association, Fellow, 1979 - Present
                                American College of Physicians, Fellow, 1978 - Present
                                American Federation for Clinical Research, 1976
                                American Medical Association

Revised 01/17/2019                                                                          8
       Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 9 of 23




Publications
1. ACCEL Audio Journal/American College of Cardiology Extended Learning. Controversies in ACS
Guidelines. Frederick G. Kushner, MD, FACC. Interviewer: C. Richard Conti, MD, MACC. Volume 49,
No. 10, October 2017/Term of Approval: September 2020.

2. 2017 AHA/ACC Performance and Quality Measures for patients with ST-Elevation Myocardial
Infarction and Non ST-Elevation Myocardial Infarction: JACC, Sept 21, 2017, Content Reviewer.

3. ACC/AATS/AHA/ASE/ASNC/SCAI/SCCT/STS 2016 Appropriate Use Criteria for Coronary
Revascularization in Patients with Acute Coronary Syndromes, JACC Dec. 2016, Content Reviewer.

4. Mission Possible: How FDA Can Move at the Speed of Science: Report of the Science Looking Forward
Subcommittee. Prepared for FDA Science Board. September 2015.

5. 2015 ACC/AHA/SCAI: Focused Update on Primary Percutaneous Coronary Intervention for Patients
With ST-Elevation Myocardial Infarction: An Update of the 2011 ACCF/AHA/SCAI Guideline for
Percutaneous Coronary Intervention and the 2013 ACCF/AHA Guideline for the Management of ST-
Elevation Myocardial Infarction: A Report of the American College of Cardiology/American Heart
Association Task Force on Clinical Practice Guidelines and the Society for Cardiovascular Angiography and
Interventions. J Am Coll Cardio. Published online October 21, 2015. doi:10.1016/j.jacc2015.10.005.

6. Prosthetic Valve Strands; Echocardiography Journal; Echo Rounds 2014;001-2; Kerut, E.K.; Kushner
F.G.,DOI:10.1111/echo.12544 @2014, Wiley Periodicals, Inc.

7. ACCF/AHA Clinical Practice Guideline Methodology Summit Report; Journal of the American College
of Cardiology; A report of the American College of Cardiology Foundation/American Heart Association
Task Force on Practice Guidelines; Jacobs, A.K.; Kushner, F.G.; et al., JACC, Volume 61, No 2, January 15,
2013.

8. ACCF/AHA Clinical Practice Guideline Methodology Summit Report; A report of the American College
of Cardiology Foundation/American Heart Association Task Force on Practice Guidelines; Jacobs, A.K.;
Kushner, F.G., et al. Circulation, Journal of the American Heart Association, Volume 127, Number 2,
January 15; ISSN 0009-7322; http://circ.ahajournals.org.

9. ACC/AHA Guideline for the Management of ST-Elevation Myocardial Infarction: Executive Summary:
A Report of the American College of Cardiology Foundation/American Heart Association Task Force on
Practice Guidelines: O’ Gara, P.T.; Kushner, F.G.; et al. Circulation, Journal of the American Heart
Association, published online December 17, 2012. Print ISSN: 0009-7322. Online ISSN: 1524-4539.

10. ACC/AHA Guideline for the Management of ST-Elevation Myocardial Infarction: A Report of the
American College of Cardiology Foundation/American Heart Association Task Force on Practice
Guidelines: O’ Gara, P.T.; Kushner, F.G.; et al. Journal of the American College of Cardiology; Vol. 61,
No. 4, 2013; ISSN 0735-1097/$36.00; http://dx..doi.org/10.1016/j.jacc.2012.11.019.




Revised 01/17/2019                                                                                         9
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 10 of 23




Publications (continued)
11. ACCF/AHA Clinical Practice Guidelines Methodology Summit Report: A Report of the American
College of Cardiology Foundation/American Heart Association Task Force on Practice Guidelines: Jacobs,
A.K, Kushner, F.G; et al. Circulation, Journal of the American Heart Association. Print ISSN: 0009-7322.
Online ISSN: 1524-4539.

12. ACCF/AHA Clinical Practice Guideline Methodology Summit Report: Jacobs, Alice K., MD,
FACC,FAHA; Kushner, Frederick G., MD, FACC, FAHA; et al. Journal of the American College of
Cardiology 2012;();doi:10.1016/j.jacc2012.09.025.

13. A Bileaflet CarboMedics Aortic Prosthesis with a New Unusual “Linear” Central Regurgitant Jet: A Sign
of Subtle Incomplete Closure of One Leaflet? Kerut, Edmund Kenneth Kerut, M.D., Hanawalt C, Everson
C, Kushner F, Echocardiography 2012: 29(4):505-507.

14. Evolution of Critical Care Cardiology: Transformation of the Cardiovascular Intensive Care Unit and
the Emerging Need for New Medical Staffing and Training Models: A Scientific Statement From the
American Heart Association. Morrow, DA, Fang JC, Fintel DJ, Granger CB, Katz JN, Kushner FG, Kuvin
JT, Lopez-Sendon J, McAreavey D, Nallamothu B, Page RL 2nd, Parrillo JE, Peterson PN, Winkelman C; on
behalf of the American Heart Association Council on Cardiopulmonary, Critical Care, Perioperative and
Resuscitation, Council on Clinical Cardiology, Council on Cardiovascular Nursing, and Council on Quality
of Care and Outcomes Research. PMID:22893607; Journal of the American Heart Association; Volume
126; Number 11; September 11, 2012; ISSN 0009-7322, pp. 1408-1428.

15. New and Revised 2011 PCI and CABG ACCF/AHA Practice Guidelines: A Consensus on
Revascularization is at the Heart of the Matter; Kushner, F.G. In Press.American Heart Association
Learning Library.

16. A Bileaflet CarboMedics Aortic Valve Prosthesis with a New Unusual “Linear” Central Regurgitant Jet;
A Sign of Subtle Incomplete Closure of One Leaflet?”; Echocardiography Journal, Echo Rounds; Kerut,
EK, Everson, C, Kushner, FG, Blackwell Publishing, 2011; in press.

17. 2010 ACCF/AHA Guideline for Assessment of Cardiovascular Risk in Asymptomatic Adults: A report
of the American College of Cardiology Foundation/American Heart Association Task Force on Practice
Guidelines. Journal of the American Heart Association, Circulation published online November 15, 2010;
DOI: 10.1161/CIR.0b013e3182051b4c.

18. 2009 Focused Updates: ACC/AHA Guidelines for the management of Patients With ST-Elevation
Myocardial Infarction (Updating the 2004 Guideline and 2007 Focused Update) and ACC/AHA/SCAI
Guidelines on Percutaneous Coronary Intervention (Updating the 2005 Guideline and 2007 Focused
Update): Journal of the American Heart Association, Circulation: Vol. 120, No. 22, December 1, 2009.

19. 2009 Focused Updates: ACC/AHA Guidelines for the Management of Patients With ST-Elevation
Myocardial Infarction (Updating the 2004 Guideline and 2007 Focused Update) and ACC/AHA/SCAI
Guidelines on Percutaneous Coronary Intervention (Updating the 2005 Guideline and 2007 Focused
Update): Journal of the American College of Cardiology, Circulation: Vol. 54, No. 23, 2009.




Revised 01/17/2019                                                                                     10
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 11 of 23




Publications (continued)

20. 2007 Focused Update of the ACC/AHA/SCAI 2005 Guideline Update for Percutaneous Coronary
Intervention: Journal of the American College of Cardiology; Circulation: Vol. 51, No. 2, 2008; ISSN 0735-
1097/08.

21. 2007 Chronic Angina Focused Update of the ACC/AHA 2002 Guidelines for the Management of
Patients With Chronic Stable Angina: Journal of the American College of Cardiology, Circulation: Vol 50,
No 23, 2007; ISSN 0735-1097/07.

22. 2007 Focused Update of the ACC/AHA; 2004 Guidelines for the Management of Patients With ST-
Elevation Myocardial Infarction: Journal of the American College of Cardiology, Circulation: Vol. 51, No. 2,
2008; ISSN 0735-1097/08.

23. ACC/AHA 2007 Guidelines for the management of Patients With Unstable Angina/Non-ST-Elevation
Myocardial Infarction – Executive Summary; Journal of the American College of Cardiology, Circulation:
Volume 50, No. 7, ISSN 0735-1097/07; August 14, 2007.

24. Kushner, F.G., Antman, E.M.: Oral Anticoagulation for Atrial Fibrillation After ST-Elevation
Myocardial Infarction - New Evidence to Guide Clinical Practice. Circulation: 2005; 112:3212-3214.

25. ACC/AHA Practice Guidelines for The Management of Patients With STEMI; Executive Summary.
Circulation: Volume 110; No. 5, ISSN 009-7322:588-636, August 3, 2004.

26. ACC/AHA Guidelines for The Management of Patients With ST-Elevation Myocardial Infarction.
American Journal of Cardiology: 2004:, 44: 671-719. August 4, 2004.

27. The PERSUIT Trial Investigators: Inhibition of Platelet Glycoprotein IIb/IIIa With Eptifidatide in
Patients With Acute Coronary Syndromes. The New England Journal of Medicine, 339:436-443 (August
13), 1998.

28. The GUSTO Investigators (Kushner, F.G.): An International Randomized Trial Comparing Four
Thrombolytic Strategies for Acute Myocardial Infarction. New England Journal of Medicine: Vol 329, No.
10, pg. 673. September 2, 1993.

29. Kushner, F.G., Helm, M.J.: Successful Directional Atherectomy of Eccentric Renal Artery Stenosis using
the Simpson Directional Coronary Atherocath as a Primary Therapy. Catheterization & Cardiovascular
Diagnosis 29:128-130 (1993).

30. Dinsmore, R.E., Phillips, H, Boucher, C.A., Okada, R.D., Kushner, F., Pohost, G.M: “A Noninvasive
Radiographic Technique for Evaluation of Exercise-Induced Changes in Cardiac Function”. Journal of
American College of Cardiology, Volume 2, No 2, pp 318-326, August 1983.

31. Kirshenbaum, H.D., Okada, R., Boucher, C.A., Kushner, F.G., Strauss, H.W., Pohost, G.M.:
"Relationship of Thallium-201 Myocardial Perfusion Pattern to Regional and Global Left Ventricular
Function with Exercise." American Heart Journal 101, No. 6, 734, June 1981.



Revised 01/17/2019                                                                                         11
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 12 of 23




Publications (continued)

32. Kirshenbaum, H.D., Okada, R.D., Kushner, F.G.,: Relationship of Thallium-201 myocardial refusion to
deposit and global left ventricular fraction with exercise. American Heart Journal, June 1981.

33. Kushner, F.G., R.D., et al.: Lung Thallium-201 uptake after stress testing in patients with coronary
artery disease. Circulation 63 No. 2, 34 February 81.

34. Boucher, C.A., Strauss, H.W., Okada, R.D., Kirshenbaum, H.D., Kushner, F.G., McKusick, K.A., Block,
P.C., Leask, J.W.,and Pohost, G.M.: "The bifocal Diverging Collimator: A Means of Simultaneous Biplane
Imaging of the Heart During Equilibrium Radionuclide Ventriculography. Journal of Nuclear Medicine 21:
71-76, 1980.

35. Okada, R.D., Kirshenbaum, H.D., Kushner, F.G., Boucher, C.A., Newell, J.B., Dinsmore, R.E., Block,
P., Strauss, H.W.,Pohost, G.M.: "Observer variance in the Qualitative evaluation of left ventricular wall
motion and qualification of left ventricular ejection fraction using rest and exercise multigated blood pool
imaging." Circulation: January 1980.

36. Okada, R.D., Kirshenbaum, H.D., Kushner, F.G., Strauss, H.W.,Dinsmore, R.E., Newell, J.B.,
Boucher, C.A. Block P.C.,and Pohost, G.M.,: Observer Variance in the Qualitative Evaluation of Left
Ventricular Wall Motion and the Quantitation of Left Ventricular Ejection Fraction Using Rest and Exercise
Multigated Blood Pool Imaging. Circulation: Vol. 61, No. 1 January 1980.

37. Kirshenbaum, H.D., Okada R.D., Kushner, F.G. et al.: The relation of global left ventricular function
with exercise to thallium-201 exercise scintigram. Journal of Nuclear Medicine, 20:687, 1979.

38. Okada, R.D., Kirshenbaum, H.D., Kushner, F.G., Boucher, C.A., Block, P.C., Strauss, H.W., Pohost,
G.M.:"Radionuclide determined change in pulmonary blood-volume with exercise improved sensitivity of
multigated blood scanning in detecting coronary artery disease." New England Journal of Medicine: Vol
301, No. 11 September 13, 1979.

39. Goldberg, S., Lam, W., Mudge, G., Kushner, F.G.: Coronary hemodynamic and myocardial metabolic
alterations accompanying coronary spasm. Am. J. Cardiol. 43 No 3:481. March 1979.

40. Kushner, F.G., Lam, W., Morganroth, J.: Apex sectorechocardiographyin evaluation of the right atrium
in patients with mitral stenosis and atrial septal defect.Am.J. Cardiol 42: 733-737, 1978.

BOOK CHAPTERS
1. Cardiovascular Therapeutics, 3RD Edition. A Comparison to Braunwald’s Heart Disease. Antman, E.,
Editor; Kushner, F., Bates E. ST-Elevation Myocardial Infarction; Elsevier Saunders, Publisher 2006

2. Cardiovascular Therapeutics, 4TH Edition; in press; A Comparison to Braunwald’s Heart Disease.
Antman, E., Editor; Kushner, F., Bates E. ST-Elevation Myocardial Infarction; Elsevier Saunders, Publisher
2012




Revised 01/17/2019                                                                                             12
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 13 of 23




ABSTRACTS
1. Brown, Jr, E.J., MacLean, A., Chew, P., Gelperin, K., Ilgenfritz, Yellen, L.G., Mahoney, R., Unger, C.,
Galyean, J., Kushner, F., Mallis, G., Williams, D., Blumenthal, M.: Fosinopril improves tolerance and
attenuates clinical deterioration in patients with mild heart failure not taking Digoxin when added to diuretic
therapy.

2. Boucher, C.A., Strauss, H.W., Okada, R.D., Kushner, F.G., Kirshenbaum, H.A., McKusick, K.A., Block,
P., Leask, J., Pohost, G.M.: The Bifocal Diverging Collimator: A method of simultaneous biplane imaging
of the heart. Journal of Nuclear Medicine, June 1979.

3. Kirshenbaum, H.A., Okada, R.D., Kushner, F.G., Gerwitz, H. Strauss, H.W., Boucher, C.A., Pohost,
G.M.: The relation of global left ventricular functions to Thallium-201ýScintigrams. Journal of Nuclear
Medicine, June 1979.

4. Okada, R.D., Pohost, G.M., Kirshenbaum, H.A., Kushner, F.G., Boucher, C.A., Strauss, H.W.: Exercise
induced changes in regional pulmonary blood pool activity: Enhanced diagnostic accuracy for detecting
coronary artery disease. Journal of Nuclear Medicine, June, 1979.

5. Okada, R.D., Kirshenbaum, H., Kushner, F.G., Dinsmore, R.,Strauss, H.W., Boucher, C.A., Pohost,
G.M.: The evaluation of left ventricular regional wall motion using rest and exercise multigated blood pool
images and rest contrast ventriculogram: a study of interobserver variance. Journal of Nuclear Medicine,
June, 1979.

6. Kushner, F.G., Okada, R.D., Kirshenbaum, H.D., Boucher, C.A. Strauss, H.W., Pohost, G.M.: Stress
induced pulmonary Thallium-201 uptake in patients with coronary artery disease: Journal of Nuclear
Medicine, June 1979.

7. Kirshenbaum, H., Okada, R., Kushner, F., Gerwits, H., Strauss, H., Boucher, C., Pohost, G.: The
relation of global left ventricular function with exercise toy Thallium-201 exercise scintigram. Clinical
Research 27: No. 180a, April 1979.

8. Okada, R., Boucher, C., Kirshenbaum, H. Kushner, F., Strauss, H., Pohost G.: Thallium Stress Test:
Improved diagnostic accuracy for an individual observer using criteria derived from interobserver analysis of
variance. Clinical Research 27: No. 2. 191a, April 1979.

9. Goldberg, S., Mudge, G., Lam, W., Kushner, F., Green, L.,Hirshfield, J., Kastor, J.: Ergonovine induced
coronary hemodynamic response in patients with a typical chest pain or variant angina. Clinical Research
27: No. 2. 169a, April 1979.

10. Okada, R.D., Pohost, G. M., Kirshenbaum, H.D., Kushner, F.G.,Boucher, C.A., Strauss, H.W.:
Exercise induced changes in pulmonary blood volume determined by blood pool imaging: Relationship to
coronary artery disease. Clinical Research 27: No. 2. 191a, April 1979.


Revised 01/17/2019                                                                                           13
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 14 of 23




ABSTRACTS (continued)

11. Kushner, F.G., Okada, R.D., Kirshenbaum, H.D., Boucher, C.A., Strauss, H.W., Pohost, G.M.:
Pulmonary Thallium-201 after stress in patients with coronary artery disease. Clinical Research 27: No. 2.
182 a, April 1979.

12. Kushner, F.G., Lam, W., Kastor, J.A., Morganroth, J.: Atrial size by cross sectional echocardiography in
right ventricular volume and pressure overload. World Fed.of Nuc. Med. and Bio.Abstracts, 151, 1978.

13. Kushner, F.G., Lam, W., Klunder, P., Morganroth, J.: The assessment of right atrium using apex-sector
echocardiography. Am.J.Cardiol. 41: No. 2. 392, 1978.

14. Okada, R.D., Kushner, F.G., Kirshenbaum, H.D., Dinsmore, R.E., Newell, J.B., Strauss, H.W., Pohost,
G.M.Interobserver variance in the evaluation of left ventricular regional wall motion using contrast
ventriculogram and rest and exercise multigated blood pool image. Am J. Cardiol. 43: No. 2. 355, 1977.


Clinical Research              The Southeaster Pennsylvania Heart Association, 1977-78

                               Clinical Investigator for Fendolopam for SmithKline & French
                               Laboratories Phase III Clinical Trial

                               Clinical Senior Investigator for Zofenopril, Bristol-Myers-Squibb
                               Laboratories Phase III Clinical Trial

                               Senior Clinical Investigator for Prinoxidan, RORER Pharmaceutical
                               Phase III Clinical Trial

                               Senior Clinical Investigator for Fosinopril, Bristol-Myers-Squibb
                               Laboratories Phase III Clinical Trial

                               Senior Clinical Investigator Celiprolol for PACT Pharmaceutical Phase IV
                               Clinical Trial

                               Clinical Investigator International GUSTO Trial, Randomized Thrombolytic
                               Trial

                               Clinical Investigator for D-Sotolol, Bristol-Myers-Squibb Phase II Clinical
                               Trial

                               Clinical Investigator for BMS-180448, Bristol-Myers-Squibb, Phase II
                               Clinical Trial for intermittent claudication

                               Senior Clinical Investigator for Amlodipine, Pfizer, Inc. Phase III Clinical
                               Trial for stable angina

                               Roche; Long-term Safety of Ro40-5967 in treatment of chronic stable angina


Revised 01/17/2019                                                                                            14
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 15 of 23




Clinical Research (continued)
                         Sub-Investigator for PURSUIT (Platelet IIb/IIIa in Unstable Angina:
                         Receptor Suppression Using Integrelin Therapy)

                         Sub-Investigator for Bristol-Myers-Squibb, CV 131-016;A Multi-Center
                         Randomized Irbesartan Compared with Lisinopril in Subjects with Heart
                         Failure

                         Sub-Investigator for Parke-Davis/Pfizer: Safety and Efficacy Profile of
                         Atorvastatin as compared with other HMG-Co-A reductase inhibitors in
                         patients with hypercholesterolemia and mixed dyslipidemia.

                         Sub-Investigator for Bristol-Myers-Squibb; Pilot Study of the Effects of the
                         DMP Inhibitor BMS-186716 on Functional Capacity in Subjects with Heart
                         Failure

                         Sub-Investigator for Bristol-Myers-Squibb; Evaluation of Safety/Tolerabilty
                         of Long-Term Treatment with the DMP Inhibitor BMS-186716 or Lisinopril
                         in Subjects with Heart Failure

                         Sub-Investigator for Bristol-Myers-Squibb: (Impress Trial) Inhibition
                         of Metalloprotease by BMS-1867 in a Randomized Exercise and Symptoms
                         Study in Subjects with Heart Failure (1998)

                         Principal Investigator for Novartis: (Valiant Study) A multi-national, multi-
                         center, double-blind, Randomized, Active-Controlled, Parallel Group Study
                         Comparing the Efficacy and Safety of Long-term Treatment with Valsartan,
                         Captopril and their Combination in high-risk patients after myocardial
                         infarction (1999)

                         Sub-Investigator for Bristol-Myers Squibb: A Randomized, Double-Blind,
                         Amlodipine-and Losartan-Controlled Study of Omapatrilat in Subjects with
                         Mild to Moderate Hypertension (1999)

                         Principal Investigator for Novartis: A Multi-Center, Randomized,
                         Double-Blind, Placebo-Controlled, Parallel Trial to Assess the Effect of
                         Valsartan on Exercise Capacity, Quality of Life, and Signs and Symptoms, in
                         Patients with Stable, Chronic, Congestive Heart Failure (NYHA Class II-IV)
                         (1999)

                         Principal Investigator for Novartis: VALUE (Valsartan Antihypertensive
                         Long-term Use Evaluation) A Prospective, Multi-National, Multi-Center,
                         Double-Blind, Randomized, Active-Controlled Trial in Patients with
                         Essential Hypertension to Compare the Effect of Valsartan 80 mg. and 160
                         mg. with or without the addition of Hydrochlorothiazide, once daily to that
                         of Amlodipine 5 mg. and 10 mg. once daily, with or without the addition of
                         Hydrochlorothiazide, on Cardiovascular Morbidity and Mortality (1999)

Revised 01/17/2019                                                                                   15
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 16 of 23




Clinical Research (continued)
                         Sub-Investigator for Bristol-Myers-Squibb: A Double-Blind Comparison of
                         10 mg. 20 mg., 40 mg. and 80 mg. Doses of a Modified-Release Formulation
                         of Pravastatin, of Atorvastatin 10 mg. and of Simvastatin 20 mg. with
                         Placebo in Hypercholesterolemic Subjects (1999)

                         Sub-Investigator for Bristol-Myers-Squibb: (Overture Study) Omapatrilat
                         versus Enalapril Randomized Trial of Utility in Reducing Events (1999)

                         Sub-Investigator for Ajinomoto Pharmaceuticals: A multi-center, double-
                         blind, placebo controlled study of AT-1015 in patients with intermittent
                         claudication due to Peripheral Artery Disease (2000)

                         Sub-Investigator for Bristol-Myers-Squibb: (SAGE) A prospective,
                         randomized, double-blind, multi-center study comparing the effects of
                         aggressive lipid-lowering with moderate lipid-lowering on the reduction of
                         the total duration of myocardial ischemia in the elderly as measured by
                         Holter monitoring by comparing the maximal doses of two statins: Study
                         Assessing Goals in the Elderly (2000)

                         Sub-Investigator for Bristol-Myers-Squibb: A double-blind, randomized,
                         placebo-controlled study of the efficacy and safety of BMS-207940, a
                         selective endothelin receptor antagonist, in subjects with intermittent
                         claudication (2000)

                         Sub-Investigator for Schering-Plough: P00693 A phase III double-blind
                         efficacy and safety study of SCH58235 (10mg) in addition to atorvastatin in
                         subjects with coronary heart disease or multiple cardiovascular risk factors
                         and with primary hypercholesterolemia not controlled by a starting dose
                         (10mg) of atorvastatin (2000)

                         Sub-Investigator for Bristol-Myers-Squibb: CV123-231 A double-blind
                         comparison of 80mg and 160mg doses of pravastatin with placebo in
                         hypercholesterolemic subjects

                         Sub-Investigator for Boehringer-Ingelheim: ASSENT 3 Assessment of the
                         safety and efficacy of new thrombolytic regimens

                         Sub-Investigator for Bristol-Myers-Squibb: CV137-120 Omapatrilat
                         cardiovascular treatment assessment versus enalapril (OCTAVE).

                         Sub-Investigator for Bristol-Myers-Squibb: CV154-008 A multi-center,
                         randomized, double-blind placebo-controlled dose ranging study of long
                         term (12 weeks) hemodynamic effects, safety, and tolerability of BMS-
                         207940, a selective endothelin receptor antagonist, in the treatment of heart
                         failure



Revised 01/17/2019                                                                                      16
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 17 of 23




Clinical Research (continued)
                         Sub-Investigator for AstraZeneca: 4522IL/0065 STELLAR Trial
                         A 6-week, Open-Label, Dose Comparison Study to Evaluate the
                         Safety and Efficacy of Rosuvastatin vs. Atorvastatin, Cerivastatin,
                         Pravastatin, and Simvastatin in Subjects with Hypercholesterolemia

                         Sub-Investigator for AstarZeneca: 4522IL/0068 MERCURY II
                         An Open-Label, Randomized, Multi-Center, Phase IIIb, Parallel
                         Group Switching Study to Compare the Efficacy and Safety of
                         Lipid Lowering Agents Atorvastatin and Simvastatin with
                         Rosuvastatin in High Risk Subjects with Type IIa and IIb
                         Hypercholesterolemia

                         Sub-Investigator for Andrx Labs, Inc. An Open-Label, Randomized,
                         Parallel-Group, Multicenter, Phase III Study Comparing the Safety
                         And Efficacy of Lovastatin XL 120mg and 20mg Lipitor In Adult
                         Patients with Hypercholesterolemia

                         Sub-Investigator, Andrx Labs, Inc.: An open-label, randomized, parallel-
                         group, multi-center, phase III study comparing the safety and efficacy of
                         Lovastatin XL 120mg and 20mg Lipitor in adult patients with
                         Hypercholesterolemia (2002-2003)

                         Principal Investigator, Astra-Zeneca, (SOLAR) A 12-week, randomized,
                         open-label, 3-arm parallel-group, multicenter, Phase IIIb study comparing
                         the efficacy and safety of Rosuvastatin with Atorvastatin and Simvastatin
                         achieving NCEP ATP III LDL-C goal in high-risk subjects with
                         hypercholesterolemia in the managed care setting (2003-2004)

                         Sub-Investigator, Guidant, (ADVANCENT) The National Registry to
                         Advance HEART HEALTH (2003-2004)

                         Sub-Investigator, Medtronics, (WAVE) Worldwide study of Marquis VR
                         Enhancements (2003-2004)
                         Sub-Investigator, Astra-Zeneca, (POLARIS) Open label randomized
                         mulitcenter, Phase Iib, Parallel Group switching study to compare the
                         efficacy and safety of lipid lowering agents Atorvastatin and Simvastatin with
                         Rosuvastatin in high risk subjects with Type IIa and IIb
                         Hypercholesterolemia (2003-2005)

                         Sub-Investigator, Atherogenics, Inc., (ARISE), A prospective randomized,
                         double-blind multi-center study comparing the effects of AGI 1067 versus
                         placebo on the reduction of cardiovascular events in patients with Coronary
                         Artery Disease (2003-2006)

                         Sub-Investigator, Medtronic A-HIRATE: Atrial High Rate Episodes in
                         Pacemaker Patients

Revised 01/17/2019                                                                                   17
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 18 of 23




Clinical Research (continued)
                         Principal Investigator, Novartis, (ACCOMPLISH), A prospective, multi-
                         national, multi-center, double-blind, randomized, active-controlled trial to
                         compare the effects of Lotrel (amlodipine/benazepril) to benazepril and
                         hydrochlorothiazide combined on the reduction of cardiovascular morbidity
                         and mortality in patients with high risk hypertension (2004-2006)

                         Sub-Investigator for Astra Zeneca: 4522US/0003 Solar Trial: A 12-week,
                         randomized, open-label, 3-arm parallel-group, ulti-center, phase IIIb study
                         comparing the efficacy and safety of Rosuvastatin with atorvastatin and
                         simvastatin achieving NCEP ATP III LDL-C goal in high-risk subjects with
                         hypercholesterolemia in the managed care setting

                         Sub-Investigator, Astra-Zeneca, (EXPLORER) A 6-week, open-label,
                         randomized, multicenter, Phase IIIb, parallel-group study to compare the
                         safety and efficacy of Rosuvastatin 40mg and Rosuvastatin 40mg in
                         combination with Ezetimibe 10mg in subjects with hypercholesterolemia and
                         coronary heart disease (CHD) or atherosclerosis or a CHD risk equivalent
                         (10-year risk score of >20%) (2004-2006)

                         Sub-Investigator, Pfizer, (ILLUMINATE) A phase 3 multi-center, double-
                         blind, randomized, parallel group evaluation of the fixed combination
                         Torcetrapib/Atorvastatin, administered orally, once daily (QD) compared
                         with Atorvastatin alone, on the occurrence of major cardiovascular events in
                         subjects with coronary heart disease or risk equivalents (2004-2007)

                         Sub-Investigator, Millennium, (EARLY ACS) Early Glycoprotein IIb/IIIa
                         inhibition in non-ST-segment elevation acute coronary syndrome: a
                         randomized, placebo-controlled trial evaluating the clinical benefits of early
                         front-loaded Eptifibatide in the treatment of patients with non-ST-segment
                         elevation acute coronary syndrome (2004-2006)

                         Sub-Investigator, Cogentus Pharmaceuticals, A Randomized, Double-Blind,
                         Double-Dummy, Parellel Group, Phase 3 Efficacy and Safety Study of CGT-
                         2168 Compared with Clopidogrel to Reduce Upper Gastrointestinal Events
                         Including Bleeding and Symptomatic Ulcer Disease, (Cogent-1), (2007-2009).

                         Investigator, National Heart Lung and Blood Institute (National Institutes of
                         Health), A Study of Telemonitoring to Improve Heart Failure Outcomes
                         (TELE-HF), (2006-Present)

                         Sub-Investigator, Daiichi Sankyo, A Phase 3, Randomized, Double-Blind,
                         Double-Dummy, Parellel Group, Multi-Center, Multi-National Study for
                         Evaluation of Efficacy and Safety of DU-176b Versus Warfarin in Subjects
                         with Atrial Fibrillation- Effective aNticoaGulation with Factor xA next
                         Generation in Atrial Fibrillation, (ENGAGE AF-TIMI 48), (2009-Present)



Revised 01/17/2019                                                                                        18
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 19 of 23




Clinical Research (continued)
                             Sub-Investigator, Roche, A Phase III, Double-Blind, Randomized, Placebo-
                             Controlled Study, to Evaluate the Effects of Dalcetrapib on Cardiovascular
                             (CV) Risk in Stable CHD Patients, with a Documented recent Acute
                             Coronary Syndrome (ACS) (2008-Present)

                             Principal Investigator, National Heart Lung and Blood Institute (National
                             Institutes of Health), A study of telemonitoring to Improve Heart Failure
                             Outcomes (Tele-HF), (2006-2010)

                             Principal Investigator, Novartis, Protocol: CSPP100A2340, A 36 week,
                             multicenter, randomized, double-blind, placebo-controlled, parallel group
                             study to evaluate the efficacy and safety of aliskiren on the prevention of left
                             ventricular remodeling in high risk post-acute myocardial infarction patients
                             when added to optimized standard therapy, (2007-2010)

                             Sub-Investigator, Cogentus Pharmaceuticals, Inc., Protocol CG104
                             A Randomized, double-blind, double-dummy, parallel group, phase 3 efficacy
                             and safety study of CGT-2168 compared with clopidogrel to reduce upper
                             gastrointestinal events including bleeding and symptomatic ulcer disease,
                             Cogent-1, (2008-2009)

                             Sub-Investigator, Hoffmann La-Roche, Inc., Protocol NC20971,
                             A Phase III, double – blind, randomized placebo-controlled study, to
                             evaluate the effects of dalcetrapib on cardiovascular (CV) risk
                             In stable CHD patients, with a documented recent Acute Coronary
                             Syndrome (ACS), (2009-present)

                             Sub-Investigator, Pfizer Inc., Phase 3 Multi-Center, Double-Blind,
                             Randomized, Placebo-Controlled, Parallel Group Evaluation Of The
                             Efficacy, Safety, And Tolerability Of Bococizumba (PF-04950615), In
                             Reducing The Occurrence Of Major Cardiovascular Events. Spire 1
                             Protocol #: B1481022 (2015)

                             Sub-Investigator, Pfizer Inc., Phase 3 Multi-Center, Double-Blind,
                             Randomized, Placebo-Controlled, Parallel Group Evaluation Of The
                             Efficacy, Safety, And Tolerability Of Bococizumba (PF-04950615), In
                             Reducing The Occurrence Of Major Cardiovascular Events. Spire 2
                             Protocol #: B1481038 (2015)

PRESENTATIONS

1. Cardiology Grand Rounds, Tulane Medical School: Triple Antithrombotic Therapy in STEMI.
April 2017.

2. Panelist 2017 Meeting of the ACC, Guideline Controversies in Acute Coronary Syndromes; followed by
taped interview by ACCEL audio journal.

Revised 01/17/2019                                                                                         19
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 20 of 23



PRESENTATIONS (continued)

3. Grand Rounds, Tulane Cardiology, “Culprit only versus Multivessel PCI in STEMI,” November 2, 2016.

4. Feature Case Report and Discussion: Case Conundrum: Novel Oral Anticoagulants and PCI for STEMI:
2014 Transcatheter Cardiovascular Therapeutics.

5. Featured panel member “ History of STEMI Care” Transcatheter Cardiovascular Therapeutics, 2014.

6. Grand Rounds, West Jefferson Medical Center, “STEMI Guidelines”, LSU, West Jefferson Medical
Center, Tulane, November 22, 2013.

7. ACCF/AHA Speaker: Symposium on the highlights of ACC.13 Scientific Session; May 8-14, 2013;
Lucknow, Kolkata, Delhi, and Nagpur, India.

8. Featured speaker and panel member for ACC 2013 Scientific Sessions Meeting: Clinical Focus Session:
The Changing Landscape in ACS: Navigating the Choices and Strategies of Patient Care: 2013 STEMI
Guideline Update: What the Clinician Needs to Know.

9. Co-Chair for ACC 2013 Scientific Sessions Meeting Symposium: State of the Art in STEMI, March 9,
2013.

10. Faculty for the American College of Cardiology 62nd Annual Scientific Session and TCT @ACC-i2,
2013.

11. Faculty for the 24th Annual Scientific Symposium of Transcatheter Cardiovascular Therapeutics, TCT
2012.

12. Moderator and Faculty, TCT Scientific Committee session “ New Guideline Directions; STEMI and
NSTEMI, Nov 11,2011, San Francisco Convention Center, San Francisco, Calif.

13. Moderator and Faculty of TCT Scientific Committee, session entitled “New Guideline Directions:
STEMI and NSTEMI, September 2010, Washington Convention Center, Washington, D.C.

14. CVN: 2009 Focused Update of the STEMI and PCI Guidelines, Frederick G. Kushner, M.D., F.A.C.C.,
Marrero, LA, Interviewer: Peter C. Block, M.D., F.A.C.C., January 2010.

15. Mission: Lifeline Customer Webinar: Latest Science for STEMI Systems, Panelist, January 11, 2010.

16. American Heart Association Annual Scientist Session 2009, ACC/AHA, November 2009, “ Focused
Update for STEMI and PCI”.

17. Cardiology Grand Rounds, Tulane University Medical School, February 11, 2009, “Focused Update for
STEMI and PCI”.

18. Cardiology Grand Rounds, Tulane University Medical School, January 17, 2007, “STEMI 2007,
Approaches and Challenges”.



Revised 01/17/2019                                                                                       20
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 21 of 23



PRESENTATIONS (continued)

19. Presentation: “Acute ST Elevation Myocardial Infarction New Insights”; Cardiovascular Symposium;
Gulf South Cardiovascular Institute; September 2006.

20. Presentation: “Advances in the Management of Acute Coronary Syndromes”; March 8, 2005.

21. Grand Rounds LSU University Hospital February 18, 2005.

22. Grand Rounds East Jefferson Hospital February 15, 2005.

23. Presentation, “Modern Management of Hypertension: Rationale for Combination Therapy,” Novartis
Pharmaceuticals Corporation, September 14, 2004.

24. Presentation, The Optimal LDL Target; 5th Annual Cardiovascular Symposium; September 3-6, 2004.

25. Presentation, Updating Guidelines for Unstable Angina; Medical Group presentation; October 2002.

26. Presentation, Professorial Grand Rounds, Department of Anesthesia, The Cardiology Consult, October
2002.

27. Presentation, West Jefferson Medical Center – Heart & Lung Awareness Program – Topic “New AHA
Website Risk Factor Assessment, March 10, 2001.

28. Grand Rounds Tulane Medical Center Dept. of Anesthesiology March 7, 2001.

29. Louisiana State University Medical Center Cardiology Board Review Course “Nuclear Cardiology” 1998,
1999.

30. Louisiana State University Medical Center Cardiology Board Review Course "Nuclear Cardiology" 1997.

31. Presentation, Meadowcrest Hospital – Topic "Hyperlipidemia in Diabetic Patients”, February 7, 1997.

32. Presentation, Meadowcrest Hospital – Topic "Heart Failure", November 15, 1996.

33. Grand Rounds Meadowcrest Hospital –Topic "Hypercholesterolemia Prevention Strategies in Heart
Disease" March 29, 1996.

34. Host for WYES TV March 1996 for TV program "Heart to Heart."

35. Distinguished guest lecturer at orientation for Louisiana State University Medical School, September
1993.

36. Grand Rounds Louisiana State University Medical Center-Topic" Complications of Myocardial
Infarction", 1990.

37. Symposium "New Directions in Interventional Cardiology" presented at the English Turn Country Club,
1988.


Revised 01/17/2019                                                                                         21
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 22 of 23



PRESENTATIONS (continued)

38. Symposium on "Update in Cardiology for the Practicing Family Physician and Internist" at Windsor
Court Hotel, 1987.

39. Grand Rounds Louisiana State University Medical School –Topic "Aortic Valvuloplasty", 1986.

40. Sponsorship, organizer and contributor to "How To Beat A Heart Attack" presented one hour TV
special WWL-TV, 1986.

41. Regular guest speaker on WGSO and WSHO radio show.

42. Kushner, F.G., Okada, R.D., Kirshenbaum, H.D., Boucher C.A., Strauss, H.W., Pohost, G.M.: Stress
induced pulmonary Thallium 201 uptake in patients with coronary artery disease. Society of Nuclear
Medicine-26th. Annual Meeting, June 1979.

43. Kushner, F.G., Okada, R.D., Kishenbaum, H.D., Boucher, C.A., Strauss, H.W., Pohost, G.M.:
Pulmonary Thallium-201ýafter stress in patient with coronary artery disease, Poster presentation, Annual
Meeting of the AAP/ASCI/American Federation for Clinical Research, May 7, 1979.

44. Kushner, F.G., Lam, W., Kastor, J1, Morganroth, J.: Atrial size by cross-sectional echocardiography in
right ventricular volume and pressure overload. Presented at the Second International Congress of the
World Federation of Nuclear Medicine and Biology, September 21, 1978.

45. Kushner, F.G., Lam, W., Klunder, Pl, Morganroth, J.: The assessment of the right atrium using apex-
sector echocardiography. Presented at the 27th Annual Scientific Session of the American College of
Cardiology, March 7, 1978.


COMMUNITY SERVICE

1. Board of Trustees Bravo Vail Music Festival 2016-2019.

2. President of New Orleans Friends of Music 2000 - 2003.

3. Board of Directors of New Orleans Friends of Music.

4. West Jefferson Medical Center Ethics Committee, 1995.

5. Regional Alumni Representative College of Physicians and Surgeons, Columbia University.

6. Board of Directors Columbia College Alumni Association New York.

7. Board Member American Heart Association of Louisiana -1990.

8. Vice-President American Heart Association - Louisiana Affiliate.

9. Long Range Planning Committee The Isidore Newman School - 1990.


Revised 01/17/2019                                                                                           22
      Case 2:18-cv-09253-JCZ-JVM Document 55-9 Filed 08/24/20 Page 23 of 23



COMMUNITY SERVICE (continued)

10. Board of Trustees Anti-Defamation League - 1988 to 1994.

11. Long Range Planning Committee J.C.C. - 1990.

12. Director of Adult Education Touro Synagogue - 1982.

13. Trustee of Touro Synagogue 1981 – 1984, 2002-2004.

TULANE MEDICAL SCHOOL

                             11/ 2016              Interdisciplinary seminar on novel oral anticoagulants.

                             1998 – Present        Senior Medical Student Elective in Cardiology.
                                                   Foundations in Medicine

                             1993-1997             Formation of doctor/patient module in community
                                                   medicine.
                                                   Elective, Senior Year

TULANE LAW SCHOOL
                             2003, 2006            Senior Seminar in Medical-Legal Ethics

NEW YORK UNIVERSITY SCHOOL OF MEDICINE

                             2016-Present          Subspecialty Attending Adjunct Professor of Medicine
                                                   Dept. of Medicine and Cardiology, Bellevue Hospital




Revised 01/17/2019                                                                                           23
